         Case 1:16-cr-10343-ADB Document 857 Filed 06/05/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

        v.
                                                         Criminal No.: 16-CR-10343-ADB
MICHAEL J. GURRY, et al.,

        Defendants.



  DEFENDANTS’ ASSENTED-TO MOTION FOR LEAVE TO FILE EXCESS PAGES
     FOR BRIEF IN SUPPORT OF CONSOLIDATED POST-TRIAL MOTIONS

       Pursuant to Local Rule 7.1(b)(4), Defendants respectfully request leave to exceed the page

limit for a consolidated memorandum of law in support of their post-trial motions filed pursuant

to Federal Rules of Criminal Procedure 29 and 33. Defendants anticipate their consolidated

memorandum in support of both motions will be no more than 40 pages. In addition to their

consolidated brief addressing issues applicable to all Defendants, one or more Defendants may file

separate motions addressing individual issues. Defendants do not seek leave to exceed the page

limit with respect to any such individual motions, but only with respect to the consolidated, joint

Rule 29 and 33 motion.

       The undersigned have conferred with the government, and counsel for the government have

indicated that they consent to Defendants’ request for leave to file excess pages with the

understanding the government would be entitled to an equivalent page extension for its response

to the consolidated brief. Further, the government notes that it may opt to file a global response

to Defendants’ consolidated brief and any additional individual motions, and the government

reserves the right to request additional pages beyond the approximately 40 pages in such event.
        Case 1:16-cr-10343-ADB Document 857 Filed 06/05/19 Page 2 of 3



       WHEREFORE, Defendants respectfully request that their motion for leave to file excess

pages be granted.

Dated: June 5, 2019                          Respectfully submitted,

/s/ Tracy A. Miner                           /s/ Steven A. Tyrrell
Tracy A. Miner (BBO# 547137)                 Steven A. Tyrrell (admitted pro hac vice)
tminer@mosllp.com                            steven.tyrrell@weil.com
Megan Siddall (BBO# 568979)                  Patrick J. O’Toole, Jr. (BBO# 559267)
msiddall@mosllp.com                          patrick.otoole@weil.com
Miner Orkand Siddall LLP                     Weil, Gotshal & Manges LLP
470 Atlantic Ave, 4th Floor                  2001 M Street NW
Boston, MA 02210                             Washington, D.C. 20036
Telephone: (617) 273-8421                    Telephone: (202) 682-7213

Attorneys for Michael Gurry                  Attorneys for Richard Simon

/s/ Michael Kendall                          /s/ Kosta S. Stojilkovic
Michael Kendall (BBO# 544866)                Beth A. Wilkinson (admitted pro hac vice)
michael.kendall@whitecase.com                bwilkinson@wilkinsonwalsh.com
Alexandra Gliga (BBO# 694959)                Alexandra M. Walsh (admitted pro hac vice)
alexandra.gliga@whitecase.com                awalsh@wilkinsonwalsh.com
White & Case LLP                             Kosta S. Stojilkovic (admitted pro hac vice)
75 State Street                              kstojilkovic@wilkinsonwalsh.com
Boston, MA 02109                             Andrew W. Croner (admitted pro hac vice)
Telephone: (617) 939-9310                    acroner@wilkinsonwalsh.com
                                             Wilkinson Walsh + Eskovitz LLP
Attorneys for Joseph Rowan                   2001 M Street NW
                                             Washington, D.C. 20036
/s/ Peter C. Horstmann                       Telephone: (202) 847-4000
Peter C. Horstmann (BBO# 556377)
pete@horstmannlaw.com                        Brien T. O’Connor (BBO# 546767)
Law Offices of Peter Charles Horstmann       brien.o’connor@ropesgray.com
450 Lexington Street, Suite 101              Aaron M. Katz (BBO# 662457)
Newton, MA 02466                             aaron.katz@ropesgray.com
Telephone: (617) 723-1980                    Ropes & Gray LLP
                                             Prudential Tower 800 Boylston Street
Attorney for Sunrise Lee                     Boston, MA 02199
                                             Telephone: (617) 951-7000

                                             Attorneys for Dr. John Kapoor




                                             2
         Case 1:16-cr-10343-ADB Document 857 Filed 06/05/19 Page 3 of 3



                            LOCAL RULE 7.1 CERTIFICATION

        Pursuant to Local Rule 7.1(a)(2), I hereby certify that I conferred with the government, and
that counsel for the government has indicated their assent to this motion, with the understandings
noted above.

                                              /s/ Kosta S. Stojilkovic
                                              Kosta S. Stojilkovic
                                              Counsel for Dr. John Kapoor


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document will be served on counsel for all parties of
record via ECF.

                                              /s/ Kosta S. Stojilkovic
                                              Kosta S. Stojilkovic
                                              Counsel for Dr. John Kapoor
